      Case 4:20-cv-02078-MWB Document 31-4 Filed 11/10/20 Page 1 of 5




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR
PRESIDENT, INC.; LAWRENCE               Civil Action
ROBERTS; and DAVID JOHN
HENRY;
                                        No.: 4:20-cv-02078-MWB
                Plaintiffs,

      v.

KATHY BOOCKVAR, in her capacity
as Secretary of the Commonwealth of
Pennsylvania; ALLEGHENY
COUNTY BOARD OF ELECTIONS;
CENTRE COUNTY BOARD OF
ELECTIONS; CHESTER COUNTY
BOARD OF ELECTIONS;
DELAWARE COUNTY BOARD OF
ELECTIONS; MONTGOMERY
COUNTY BOARD OF ELECTIONS;
NORTHAMPTON COUNTY BOARD
OF ELECTIONS; and
PHILADELPHIA COUNTY BOARD
OF ELECTIONS;

                Defendants.


               DECLARATION OF TERRI E. GRIFFIN
       Case 4:20-cv-02078-MWB Document 31-4 Filed 11/10/20 Page 2 of 5




Pursuant to 28 U.S.C. § 1746, I, Terrie E. Griffin, hereby declare as follows:

1.    I have personal knowledge of the matters stated herein and would testify to
the same if called as a witness in Court.

2.    I am over eighteen years of age and am otherwise competent to testify.

3.    I am the Co-President of the League of Women Voters of Pennsylvania. I
have served in that role since June 2019.

4.    I am also a member of the League of Women Voters of Allegheny County
and have served on their board for several years and served as chair of the
membership committee.

5.     League of Women Voters of Pennsylvania (“LWV-PA”) is a nonpartisan
nonprofit organization that encourages the informed and active participation of
citizens in government, works to increase understanding of major public policy
issues, and influences public policy through education and advocacy.

6.     LWV-PA supports full voting rights for all eligible citizens and opposes
efforts to build barriers to exercise this right.

7.     LWV-PA has approximately 2,373 members. Most of those members are
eligible to vote in Pennsylvania.

8.    This includes approximately a total of 184 members in Montgomery County;
391 members in Allegheny County; 89 members in Philadelphia County; 309
members in Delaware County; 66 members in Centre County; and 52 members in
Northampton County.

11.    Many of these LWV-PA members are qualified voters who cast vote by
mail and absentee ballots adhering to all guidance provided to them. These
members, including those named below, are at risk of disenfranchisement in this
election if mail-in ballots cast by qualified electors were discarded.

12. Additionally, LWV-PA’s members include voters at risk of
disenfranchisement in this election if mail-in ballots cast by qualified electors and
accompanied by signed declarations were discarded if the declaration contained
minor errors.
      Case 4:20-cv-02078-MWB Document 31-4 Filed 11/10/20 Page 3 of 5




13. I am League member myself and I live in Allegheny County Pennsylvania. I
voted by mail. I requested on mail ballot and returned it in-person to my county
Board of Election offices before Election Day. My ballot was accepted without any
issues.

14. Elizabeth Tinker is also a LWPA member. She lives in Philadelphia. She
voted by mail and her mail ballot was accepted without any issues.

15. Mary Grice is another member of LWVPA. She is lives in Philadelphia
County. She is 89 years old, has been voting for 68 years, and has Type-2
Diabetes, so she is at high risk of serious complications from COVID-19. Ms.
Grice voted by mail. On November 1, she received a call notifying her ballot had a
defect, so she went to the Liacouras Center to receive and fill out a replacement
ballot.

16. LWV-PA works in areas of voter registration, election protection, voter
education, get out the vote, and grassroots mobilization around voting rights.

17. With respect to the 2020 election, LWV-PA’s voter outreach efforts have
included providing education to voters on how to cast mail-in and absentee ballots.
In preparation for the November 3 election, LWV-PA has built and delivered
educational tools and programs and has run marketing and awareness campaigns to
educate voters about recent changes to Pennsylvania election procedures for mail
in and absentee ballots. Among other issues, LOWV has been informing its
members and members of the public about the signature requirement for the
declarations accompanying mail-in ballots. This effort also included educating
voters about correcting minor mistakes on mail-in ballots; educating voters about
various options provided under Pennsylvania election law including the option to
vote provisionally if a voter never received a ballot, to vote provisionally if the
voter was concerned that their ballot would not be timely received by the county
board of elections; or to vote in person by spoiling their mail ballot at the poll.

18. LWV-PA has an interest in preventing the disenfranchisement of eligible
voters who properly cast mail-in ballots accompanied by signed declarations but
who made minor errors on the declarations, including its members and voters it
may have assisted in navigating the mail-in voting process.

19. LWVPA has an interest in preventing the disenfranchisement of any eligible
voters who properly cast mail-in ballots including its members and voters it may
have assisted in navigating the mail-in voting process.

20. Discarding ballots cast by qualified electors and accompanied by signed
       Case 4:20-cv-02078-MWB Document 31-4 Filed 11/10/20 Page 4 of 5




declarations merely because the declarations contained minor errors would
effectively disenfranchise Pennsylvania voters who cast such ballots, which would
harm LWV-PA’s mission of supporting full voting rights for all eligible citizens
and opposing efforts to build barriers to exercise this right, and is substantially
likely to harm individual LWV-PA members who cast mail-in ballots.

21. Discarding ballots, including for minor errors in declarations, would also
undermine LWV-PA’s voter-advocacy efforts by leading some voters to believe
that voting is pointless because their ballots will not be counted. This sense of
futility will likely depress turnout in future elections and make it more difficult for
LWV-PA to carry out its mission of encouraging the informed and active
participation of citizens in government.

22. Moreover, discarding ballots, including ballots with minor errors in
declarations, will force LWV-PA to dedicate additional resources to voter
education efforts, at the expense of other organizational priorities. In the short
term, news that boards of elections are rejecting mail-in ballots, including for
minor inaccuracies in declarations, or for any other reason, will likely contribute to
more voters asking LWV- PA staff questions about whether their ballots will count
and how (if at all) they can cure these errors. These questions will result in LWV-
PA staff spending additional time and resources responding that could have been
dedicated to other efforts.

23. Moreover, the rejection of mail-in ballots, including for minor inaccuracies in
declarations or of any other reason, will force LWV-PA, in an effort to promote the
informed and active participation of citizens in government, to dedicate a larger
share of its limited sources to voter education efforts. LWV-PA’s resources are
limited, those efforts will necessarily come at the expense of, for example, voter
registration and other efforts.

24. Adrian Seltzer is also a LWPA member. She lives in Montgomery County.
She voted by mail and her ballot was accepted without any issues.

I declare under penalty of perjury that the foregoing is true and correct.

Executed this 10th of November, 2020 in Pittsburgh, Pennsylvania.
Case 4:20-cv-02078-MWB Document 31-4 Filed 11/10/20 Page 5 of 5
